DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are still pending in this Application. 
Response to Amendment/Remarks
Applicant’s argument/remarks, on pages 9-11, with respect to rejections to claims 1-8 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained.
On page 9, the Applicant argues that:
	“…Applicant respectfully disagrees with the Office's contention because Furukawa fails to disclose the calculation of a number of abnormalities in a unit time according to the status information”. These arguments are not persuasive.  
	Furukawa clearly teaches determining errors during a schedule time, which reads broadly on the recited limitations.  
	On pages 11, the Applicant further argues that:
 	“…As is apparent from the above description, Nakane merely describes to divide an area into a rectangle by vertical axis (lines) and horizontal axis (lines) provided at predetermined interval, and the reference is silent with respect to that the predetermined interval is related to a command from a controller commonly given to the manufacturing machines or to a common environment or operation condition of a specific operation process within the common production planning instruction, as recited in claim 1 as amended”. These arguments are not persuasive. 
the reference is silent with respect to that the predetermined interval is related to a command from a controller commonly given to the manufacturing machines or to a common environment or operation condition of a specific operation process within the common production planning instruction are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nakane was cited for the purpose of receiving physical layout, a classification part configured to classify the physical layout information received by the machine information reception part into a plurality of groups and a display part configured to display an abnormality status based on a history of the alarm information or status information on the manufacturing machines during manufacturing of the products, for each of the groups of the physical layout information classified by the classification part (as clearly pointed out in the rejection below).
On Page 11, the Applicant further argues:
“Furukawa and Watts do not cure the deficiency of Nakane in this respect as admitted by the Office. In other words, none of the references discloses or suggests the feature of a manufacturing cell and the classification of the manufacturing cell, as recited in amended claim 1 as well as amended claim 3 as indicated above. 
 	The rejection below clearly teaches a rationale based on a combination of Furukawa-Nakane-Watts that teaches or suggests each of the limitations of the claims. Furukawa clearly teaches a manufacturing cell comprising a plurality of machines sequentially controlled to produce/machine a product. Furukawa teaches a graphical user displays, wherein the machines are grouped with respect to a line A, or line B label and displaying status of the machines in the group. Nakane clearly teaches a classifying part receiving positions of machines in a factory/areas and classifying and displaying the machines in groups in certain regions.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (US 5237508) in view of Nakane (JP 2003-67051 as supported by the machine translation), and  Watts (US 9623562).
	As per claim 1, Furukawa teaches a cell controller for controlling a plurality of manufacturing machines for manufacturing products (see Col 6 lines 34-36 … One cell controller is provided for plurality of facilities sets...; see Fig. 3A and Col 7 lines 1-39 each facility has a plurality of manufacturing machines including “a plurality of mounters 32 for automatically mounting surface mounted parts (SMD)…carriers/robotic machines…,As shown in the figure, the cell controller controls a surface mounting technique (SMT) line Ln comprising a printing machine 31, a mounter 32, and a reflow 33.  The cell controller controls the inserter lines for inserting parts depending on the kinds of the parts such as ICs, axial lead parts AX, radial lead parts RD, and so forth.  The cell controller controls a surface mounting technique (SMT) line L1 comprising a dispenser 34, a mounter 35, and a curing oven 36.  The cell controller controls the rack storage 37 for storing completed printed boards”), wherein the manufacturing machines are disposed in a factory according to a manufacturing process of the products (see Fig. 3A the machines are disposed to perform a sequence of manufacturing processes, thus, they are placed in order or according to a manufacturing process of the products; also, see Fig. 6 and Col 12  lines 22-60 “…products are processed (manufactured, worked, etc.), through a plurality of processes…” ), and the cell controller is connected so as to communicate with a host computer (see Fig. 3A line control system/host computer 3 connected to cell controller 2-1…; see Col 7 lines 11-12 “cell controllers are connected to a line control system 3 through a LAN”; also, see Col 7 lines 18-27 “NC data is centrally controlled by a database in the line control system 3.  The cell controllers 2-1 to 2-N refer to the database with a server function to correct or add the data, thereby reflecting the results to all automatic machines having the same specifications.  In addition, the line control system 3 has a function of preparing a weekly schedule”),

		a machine information reception part configured to receive (see Col 1 lines 60-63 “…alarms from the facilities detected by the cell controller”, thus, receiving alarms and status data indicates that the controller includes a machine information reception part)
 		(i) alarm information on the manufacturing machines (see Col 1 lines 60-63 “…alarms from the facilities detected by the cell controller”; also, see Col 11 lines 4-5 “Results and error occurring states reported by the respective cells…”; also, see Col 23 lines 55-57 “the cell controller 2--2, for  example detects alarm information or communication failure (power source breakdown, etc.), from the facilities 1-2.), including a plurality of robots (see Fig. 3A the machines include robot/automatic unmanned mobile carriers 4), and 
 		(ii) status information detected by a sensor see Col 3 lines 57-60 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the state of all facilities”; See Col 23 lines 46-49 “The phenomenon (2) is an increase in a wait time (standby time) in facilities. The cause of this may be a failure of the carrier…”; also, see Col lines 53-65 “(2) Function of detecting failure in facilities and rescheduling (refer to FIG. 34). During the execution of a schedule, the cell controller 2--2, for example detects alarm information or communication failure (power source breakdown, etc…), from the facilities 1-2... If the cause cannot be identified after the analysis of the alarm information and failed communication”; Col 11 lines 4-5, Col 34 lines 7-27; also, see Col 37 lines 29-35), and 
 		the physical layout information including information of a manufacturing cell including a manufacturing line installed in the factory (see Fig. 3C includes layout information such as lines A and B including machines IC1, AX1, and RD1 for line A and IC2, AX2, and IC3 machines names for line B), 
 	the manufacturing line comprising  a plurality of the manufacturing machines configured to sequentially machine a workpiece (see Fig. 3A shows a manufacturing line with a plurality of machines configured to sequentially machine a workpiece/product; also, see Col 14 lines 16-21 “The method of the invention determines a product feeding sequence for sequentially processing a plurality of products through a plurality of processes each involving several kinds of process conditions that require a predetermined period of time when changed from one to another depending on the products”; also, see Col 25 lines 9-11 “In the prior art unmanned carrier controlling system of the facilities A to N and the unmanned carrier 10, and of FIG. 38A, products a, b, c, ... are processed in a 10 42 is a transport request generating means for providing sequence of FIG. 38B”; also, see Col 7 lines 1-37 the manufacturing lines is uses to sequentially produce a product; also, see Col 12 lines 1-61);
				(1) under a respective command given to each of the plurality of the manufacturing machines, the command being generated by the cell controller based on a common production planning instruction from the host computer common to the plurality of the manufacturing machines within the manufacturing cell (see Fig. 3A shows a manufacturing line with a plurality of machines configured to sequentially machine a workpiece/product, the host 3 has  a common production planning/schedule for or common to all of the machines. The host sends the instructions to each machine via the cell controllers 2-1 which is in charge of controlling each of the plurality of machine in the respective line;  also, see Col 14 lines 16-21 “The method of the invention determines a product feeding sequence for sequentially processing a plurality of products through a plurality of processes each involving several kinds of process conditions that require a predetermined period of time when changed from one to another depending on the products”; also, see Col 25 lines 9-11 “In the prior art unmanned carrier controlling system of the facilities A to N and the unmanned carrier 10, and of FIG. 38A, products a, b, c, ... are processed in a 10 42 is a transport request generating means for providing sequence of FIG. 38B”; also, see Col 7 lines 1-37 the manufacturing lines is uses to sequentially produce a product, the command are given to each machines such as printers, mounters, carriers by the cell controller based on a schedule/  (common production planning instruction from the host computer) common/based on all of the plurality of machines), and
				 (2) under a common environment (see Fig. 3A the workpiece/products are manufactured/assembled/machine sequentially under a common environment (same factory)) OR operation condition of a specific operation process within the common production planning instruction (This limitation is in the alternative and it is not necessary to provide rationale; However, Furukawa further teaches each product is machine/assembled sequentially under a common operation condition of a specific process within the production planning, (This has been interpreted as: each product is machine/assembled sequentially under a specific process within the production planning at each machine), Fig. 3A shows that the products undergoes trough different processes during the schedule machining/assembling processes. Fig. 3A shows mounting, insertion, and mounting, see Col 7 lines 1-39; also, see Col 13 lines2-4 “For example, “the process A processes the products 1 and 2 under the same process condition (A-1));
		
		a display part configured to display an abnormality status based on a history of the alarm information or status information on the manufacturing machines during manufacturing of the products, for each of the classified groups of the manufacturing machines in the manufacturing cell within (see Col 3 lines 56-67 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the states of all facilities. (24)   It is preferable that the line control system comprises a logging file for storing operation results/states collected in real time, and the contents of the logging file can be reproduced on a monitor screen later.  (25)   It is preferable that the line control system manages the progress of products to be processed, and displays the location of a product on a graphic screen upon inputting the name of the product”; Also, see Col 7 lines 61 “Line operating conditions are monitored and displayed as the details of line monitoring and operating conditions.  In monitoring the line, ICs1, ICs2, ICs3, AXs1, AXs2, RDs1, RDs2 denote monitored states of the parts mounters 14 shown in FIG. 2, which are arranged for the kinds of parts, respectively. Also, see Fig. 3B the status of several machines 14 and 11; also, see Col 11 lines 4-12 “Results and error occurring states reported by the respective cells are centrally controlled by the line control system 3.  By displaying them on the graphic display 415, it is possible to grasp the whole situation of lines at a single location…”; also, see Col 11 lines 15-17; also, see Fig. 3C displaying abnormality status/operation rate for each of the classified groups of Line A and B),
		wherein the status information includes data on a contact signal during communication control also, see Col 23 lines 55-65 “during the execution of a schedule, the cell controller 2--2, for example detects alarm information or communication failure (power source breakdown, etc.), from the facilities 1-2... If the cause cannot be identified after the analysis of the alarm information and failed communication…”), and 
		wherein the cell controller is configured to calculate a number or an incidence of abnormalities in a unit time according to the status information for each of the classified groups according to the status information (see Fig. 33 increase in the number of errors based on detected abnormalities during the schedule process; this, suggests that the number of errors is determined during the schedule time; also, see Col 34 lines 14-15 “cell controllers can monitor the production conditions, errors”; also, see also, see Fig. 3C displaying abnormality status/operation rate for each of the classified groups of Lines A and B).
	While Furukawa teaches status information of robots/carriers 4 and status information of machines with mounted sensors, and communication failures in the facilities, it does not explicitly teach 
 	(ii) status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during communication control on each robot on each robot of the manufacturing machines within the classified groups (this further status information (data on contact signal during communication) has been interpreted as communication failures/errors with the robots/machines/vehicles)  
 	receive physical layout information on positions of the manufacturing machines in the factory;  a classification part configured to classify the plurality of manufacturing machines in the manufacturing cell within the physical layout information received by the machine information reception part into a plurality of groups.
	However, Nakane teaches a system comprising a controller (see Fig. 1 master PLC controller connected to host PC C, see page 5 par. 4 suggests that the described invention/programs is performed in the slave controller PLC, the master controller PLC or the host computer based on the flow of data [0019]) comprising a reception part configured to receive physical layout information on positions of the manufacturing machines in a factory (see [0008] “…in order to display the evaluation result relating to each of the information acquired from the control means in association with the layout of the entire factory, distinguishing each predetermined position including the position of each facility in the factory, and classifying into a predetermined level…”; also, see page 4 par. 5 “…The layout of the entire factory is created in consideration of the installation area, the geographical arrangement, the positional relationship between the respective equipment’s, the connection state, etc. so that the actual installation state of each equipment in the factory can be seen at a glance… For example, if the layout of the entire factory is displayed in an area divided into a grid pattern by the vertical and horizontal axes, the position of each facility/group can be easily understood” also, see page 5 last paragraph “Therefore, the position (point) or region (area) of each location in the factory layout of FIG. 2 can be represented by a combination of the numbers on the horizontal axis and the alphabets on the vertical axis”), and  a classification part configured to classify the plurality of manufacturing machines in the manufacturing cell within the physical layout information received by the machine information reception part into a plurality of groups (see [0008] “distinguishing each predetermined position including the position of each facility in the factory, and classifying into a predetermined level… (b) The layout of the entire factory, in the area divided into a rectangle by the vertical axis and the horizontal axis provided at predetermined intervals, the position of each facility in the factory or the location where environmental information should be acquired The position of is described in correspondence with the actual position…”; Thus, each rectangle describes a group of machine in a series of process with respect the position layout of the machines; also, see Fig. 6 the machines are classified in groups A, B, and C and the layout displayed according to the location of each machine in the factory;), and a display part configured to display an abnormality status based on a history of the alarm information or status information on the manufacturing machines during manufacturing of the products, for each of the classified groups of the manufacturing machines in the manufacturing cell within the physical layout information classified by the classification part (see [0009] “The detection means, operating state, for example, the operation or stop of the device, Predetermined position in the factory where necessary information can be acquired to judge the presence or absence of abnormality, for example, predetermined position in each process of each facility”; also, see page 6 par. 2 “the state of each facility managed by the timetable of (b) can be displayed on the display in a tabular form, for example, as shown in FIG. 1 (c)”; also, see page 6 par. 6 “it is possible to grasp at a glance information regarding the operating state or environment in each process of each facility in the factory, so that the situation of the entire factory can be confirmed instantly and accurately.).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Furukawa’s invention to include a reception part configured to receive physical layout information on positions of the manufacturing machines in the factory, and a classification part configured to classify the plurality of manufacturing machines in the manufacturing cell within the physical layout information received by the machine information reception part into a plurality of groups, and a display part configured to , for each of the classified groups of the manufacturing machines in the manufacturing cell within the physical layout information classified by the classification part as taught by Nakane in order to generate a layout of the facilities of a factory and to display status or abnormalities of each of the machines in particular areas of the layout to facilitate a user to grasp the location and machines with current abnormalities in an easy manner (see page 4 par. 6 “For example, if the layout of the entire factory is displayed in an area divided into a grid pattern by the vertical and horizontal axes, the position of each facility can be easily understood”; also, see  page 6 par. 6 “By using the factory layout display system of the present invention, it is possible to grasp at a glance information regarding the operating state or environment in each process of each facility in the factory, so that the situation of the entire factory can be confirmed instantly and accurately. It is possible to make a decision. In particular, according to the factory layout display system of the present invention, for  example, the presence or absence of abnormality in various processes (for example, process stop)”. 
	While Furukawa teaches status information of robots/carriers 4 and status information of machines with mounted sensors, and communication failures in the facilities, Furukawa –Nakane does not explicitly teach 
 	(ii) receive status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during communication control on each robot (this further status information (data on contact signal during communication) has been interpreted as communication failures/errors with the robots/vehicles or robotic assembly machines 14/parts mounter machines 14).
	However, Watts teaches a system comprising a controller configured to receive status information detected by a sensor mounted in each of the plurality of robots (see Fig. 1A robot 122 and robot 112; also, see Col 6 lines 54-67 “One example type of robotic device shown within robotic 55 fleet 100 is an autonomous guided vehicle (AGV) 112, which may be a relatively small, mobile device with wheels”; See Col 10 lines 2-4 “The robots may periodically send information to the central planning system indicating the status of their
Batteries”; also, see Fig. 3 the robots transmits sensor data/status information based on sensor mounted on the robots; also, see Col 10 lines 51-58), wherein the status information includes data on a contact signal during communication control on each robot (see Col 13 lines 48-67 “Robot 310 also measures the network strength of the communication network 340 relied upon by robot 310 and remote control system 320 for communication… The network strength may be measured based on network latency or a packet loss rate… Packet loss rate indicates the percentage of packets sent from a source (e.g., robot 310, remote control system 320) that are lost”, packet loss rate is status information data on a contact signal during communication control on each robot; also, see Col 14 lines 12-14 “measuring network strength at the robot further encourages an accurate measure of network strength”), wherein the controller is configured to calculate an incidence of abnormalities in a unit time according to the status information (packet loss rate is an incidence of abnormalities in an interval of time according to status information).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Furukawa –Nakane’s combination as taught above to include receive status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during communication control on each robot, wherein the controller is configured to calculate an incidence of abnormalities in a unit time according to the status information as taught by Watts in order to change or adjust the operation of the robotic devices based on the detected status information (see Col 15 lines 39-67 “If the network strength falls below the network strength threshold for a tier of operations, several responses to the 
changed network strength can occur. First, as mentioned earlier, operations associated with the tier may be disabled due to low network strength. An alternative response to disabling operations may be to execute operations more
slowly. For example, for destination-based navigation control in tier 3, if the network strength drops below the network strength threshold of tier 3, then the response may be to impose a lower velocity limit on the robot due to the reduced
network strength. For another example, a robot arm may be controlled to move from one position to another position at a slower rate due to a reduced network strength… the network strength drops below the network strength threshold for tier 3, the robot may enter a failsafe mode”; also, see Col 16 lines 1-67 different changes or adjustments to the process operation of the robots are executed based on the status information).
  	As per claim 3, Furukawa teaches a cell controller for controlling a plurality of manufacturing machines for manufacturing products (see Col 6 lines 34-36 … One cell controller is provided for plurality of facilities sets...; see Fig. 3A and Col 7 lines 1-39), wherein the manufacturing machines are disposed in a factory according to a manufacturing process of the products (see Fig. 3A the machines are disposed to perform a sequence of manufacturing processes, thus, they are placed in order or according to a manufacturing process of the products; also, see Fig. 6 and Col 12  lines 22-60 “…products are processed (manufactured, worked, etc.), through a plurality of processes…”), and the cell controller is connected so as to communicate with a host computer (see Fig. 3A line control system/host computer 3 connected to cell controller 2-1…; see Col 7 lines 11-12 “cell controllers are connected to a line control system 3 through a LAN”; also, see Col 7 lines 18-27”), 
the cell controller comprising:
	a machine information reception part configured to receive (receiving alarms and status data indicates that the controller includes a machine information reception part)
 		(i) alarm information on the manufacturing machines see Col 1 lines 60-63 “…alarms from the facilities detected by the cell controller”; also, see Col 11 lines 4-5 “Results and error occurring states reported by the respective cells…”; also, see Col 23 lines 55-57 “the cell controller 2--2, for  example detects alarm information or communication failure (power source breakdown, etc.), from the facilities 1-2.), including a plurality of robots (see Fig. 3A the machines include robot/automatic unmanned mobile carriers 4), 
 	(ii) status information detected by a sensor see Col 3 lines 57-60 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the state of all facilities”; See Col 23 lines 46-49 “The phenomenon (2) is an increase in a wait time (standby time) in facilities. The cause of this may be a failure of the carrier…”; also, see Col lines 53-65 “(2) Function of detecting failure in facilities and rescheduling (refer to FIG. 34). During the execution of a schedule, the cell controller 2--2, for example detects alarm information or communication failure (power source breakdown, etc…), from the facilities 1-2... If the cause cannot be identified after the analysis of the alarm information and failed communication”; Col 11 lines 4-5, Col 34 lines 7-27; also, see Col 37 lines 29-35),
 		a physical layout-information setting part configured to set
informationthe physical layout information including information of a manufacturing cell including a manufacturing line installed in the factory (see Fig. 3C includes and sets layout information such as lines A and B including machines IC1, AX1, and RD1 for line A and IC2, AX2, and IC3 machines names for line B);
	the manufacturing line comprising  a plurality of the manufacturing machines configured to sequentially machine a workpiece (see Fig. 3A shows a manufacturing line with a plurality of machines configured to sequentially machine a workpiece/product; also, see Col 14 lines 16-21 “The method of the invention determines a product feeding sequence for sequentially processing a plurality of products through a plurality of processes each involving several kinds of process conditions that require a predetermined period of time when changed from one to another depending on the products”; also, see Col 25 lines 9-11 “In the prior art unmanned carrier controlling system of the facilities A to N and the unmanned carrier 10, and of FIG. 38A, products a, b, c, ... are processed in a 10 42 is a transport request generating means for providing sequence of FIG. 38B”; also, see Col 7 lines 1-37 the manufacturing lines is uses to sequentially produce a product; also, see Col 12 lines 1-61);
				(1) under a respective command given to each of the plurality of the manufacturing machines, the command being generated by the cell controller based on a common production planning instruction from the host computer common to the plurality of the manufacturing machines within the manufacturing cell (see Fig. 3A shows a manufacturing line with a plurality of machines configured to sequentially machine a workpiece/product, the host 3 has  a common production planning/schedule for or common to all of the machines. The host sends the instructions to each machine via the cell controllers 2-1 which is in charge of controlling each of the plurality of machine in the respective line;  also, see Col 14 lines 16-21 “The method of the invention determines a product feeding sequence for sequentially processing a plurality of products through a plurality of processes each involving several kinds of process conditions that require a predetermined period of time when changed from one to another depending on the products”; also, see Col 25 lines 9-11 “In the prior art unmanned carrier controlling system of the facilities A to N and the unmanned carrier 10, and of FIG. 38A, products a, b, c, ... are processed in a 10 42 is a transport request generating means for providing sequence of FIG. 38B”; also, see Col 7 lines 1-37 the manufacturing lines is uses to sequentially produce a product, the command are given to each machines such as printers, mounters, carriers by the cell controller based on a schedule/  (common production planning instruction from the host computer) common/based on all of the plurality of machines), and
				 (2) under a common environment (see Fig. 3A the workpiece/products are manufactured/assembled/machine sequentially under a common environment (same factory)) OR operation condition of a specific operation process within the common production planning instruction (This limitation is in the alternative and it is not necessary to provide rationale; However, Furukawa further teaches each product is machine/assembled sequentially under a common operation condition of a specific process within the production planning, (This has been interpreted as: each product is machine/assembled sequentially under a specific process within the production planning at each machine), Fig. 3A shows that the products undergoes trough different processes during the schedule machining/assembling processes. Fig. 3A shows mounting, insertion, and mounting, see Col 7 lines 1-39; also, see Col 13 lines2-4 “For example, “the process A processes the products 1 and 2 under the same process condition (A-1));

 	 	
	a display part configured to display an abnormality status based on a history of the alarm information or status information on the manufacturing machines during manufacturing of the products, for each of the classified groups of the manufacturing machines in the manufacturing cell within (see Col 3 lines 56-67 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the states of all facilities. (24)   It is preferable that the line control system comprises a logging file for storing operation results/states collected in real time, and the contents of the logging file can be reproduced on a monitor screen later.  (25)   It is preferable that the line control system manages the progress of products to be processed, and displays the location of a product on a graphic screen upon inputting the name of the product”; Also, see Col 7 lines 61 “Line operating conditions are monitored and displayed as the details of line monitoring and operating conditions.  In monitoring the line, ICs1, ICs2, ICs3, AXs1, AXs2, RDs1, RDs2 denote monitored states of the parts mounters 14 shown in FIG. 2, which are arranged for the kinds of parts, respectively. Also, see Fig. 3B the status of several machines 14 and 11; also, see Col 11 lines 4-12 “Results and error occurring states reported by the respective cells are centrally controlled by the line control system 3.  By displaying them on the graphic display 415, it is possible to grasp the whole situation of lines at a single location…”; also, see Col 11 lines 15-17; also, see Fig. 3C displaying abnormality status/operation rate for each of the classified groups of Line A and B),
	wherein the status information includes data on a contact signal during communication control also, see Col 23 lines 55-65 “during the execution of a schedule, the cell controller 2--2, for example detects alarm information or communication failure (power source breakdown, etc.), from the facilities 1-2... If the cause cannot be identified after the analysis of the alarm information and failed communication…”) and 
	wherein the cell controller is configured to calculate a number or an incidence of abnormalities in a unit time for each of the classified groups according to the status information (see Fig. 33 increase in the number of errors based on detected abnormalities during the schedule process; this, suggests that the number of errors is determined during the schedule time; also, see Col 34 lines 14-15 “cell controllers can monitor the production conditions, errors”).  
 	While Furukawa teaches status information of robots/carriers 4 and status information of machines with mounted sensors, and communication failures in the facilities, it does not explicitly teach 
 	ii) status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during communication control on each robot of the manufacturing machines within the (this further status information (data on contact signal during communication) has been interpreted as communication failures/errors with the robots/vehicles);  
	a physical layout-information setting part configured to set physical layout 3Application No.: 15/428,089
information on positions of the manufacturing machines in the factory; and
	a classification part configured to classify the plurality of manufacturing machines in the manufacturing cell within the physical layout information received by the machine information reception part into a plurality of groups.	
	However, Nakane teaches a system comprising a controller (see Fig. 1 master PLC controller connected to host PC C, see page 5 par. 4 suggests that the described invention/programs is performed in the slave controller PLC, the master controller PLC or the host computer based on the flow of data [0019]) comprising a reception part configured to receive physical layout information on positions of the manufacturing machines in a factory (see [0008] “…in order to display the evaluation result relating to each of the information acquired from the control means in association with the layout of the entire factory, distinguishing each predetermined position including the position of each facility in the factory, and classifying into a predetermined level…”; also, see page 4 par. 5 “…The layout of the entire factory is created in consideration of the installation area, the geographical arrangement, the positional relationship between the respective equipment’s, the connection state, etc. so that the actual installation state of each equipment in the factory can be seen at a glance… For example, if the layout of the entire factory is displayed in an area divided into a grid pattern by the vertical and horizontal axes, the position of each facility/group can be easily understood” also, see page 5 last paragraph “Therefore, the position (point) or region (area) of each location in the factory layout of FIG. 2 can be represented by a combination of the numbers on the horizontal axis and the alphabets on the vertical axis”), and  a classification part configured to classify the plurality of manufacturing machines in the manufacturing cell within the physical layout information received by the machine information reception part into a plurality of groups (see [0008] “distinguishing each predetermined position including the position of each facility in the factory, and classifying into a predetermined level… (b) The layout of the entire factory, in the area divided into a rectangle by the vertical axis and the horizontal axis provided at predetermined intervals, the position of each facility in the factory or the location where environmental information should be acquired The position of is described in correspondence with the actual position…”; Thus, each rectangle describes a group of machine in a series of process with respect the position layout of the machines; also, see Fig. 6 the machines are classified in groups A, B, and C and the layout displayed according to the location of each machine in the factory), and a display part configured to display an abnormality status based on a history of the alarm information or status information on the manufacturing machines during manufacturing of the products, for each of the classified groups of the manufacturing machines in the manufacturing cell within the physical layout information classified by the classification part (see [0009] “The detection means, operating state, for example, the operation or stop of the device, Predetermined position in the factory where necessary information can be acquired to judge the presence or absence of abnormality, for example, predetermined position in each process of each facility”; also, see page 6 par. 2 “the state of each facility managed by the timetable of (b) can be displayed on the display in a tabular form, for example, as shown in FIG. 1 (c)”; also, see page 6 par. 6 “it is possible to grasp at a glance information regarding the operating state or environment in each process of each facility in the factory, so that the situation of the entire factory can be confirmed instantly and accurately.).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Furukawa’s invention to include a reception part configured to receive physical layout information on positions of the manufacturing machines in the factory, and a classification part configured to classify the plurality of manufacturing machines in the manufacturing cell within the physical layout information received by the machine information reception part into a plurality of groups, and a display part configured to display an abnormality status based on a history of the alarm information or status information on the manufacturing machines during manufacturing of the products, for each of the classified groups of the manufacturing machines in the manufacturing cell within the physical layout information classified by the classification part as taught by Nakane in order to generate a layout of the facilities of a factory and to display status or abnormalities of each of the machines in particular areas of the layout to facilitate a user to grasp the location and machines with current abnormalities in an easy manner (see page 4 par. 6 “For example, if the layout of the entire factory is displayed in an area divided into a grid pattern by the vertical and horizontal axes, the position of each facility can be easily understood”; also, see  page 6 par. 6 “By using the factory layout display system of the present invention, it is possible to grasp at a glance information regarding the operating state or environment in each process of each facility in the factory, so that the situation of the entire factory can be confirmed instantly and accurately. It is possible to make a decision. In particular, according to the factory layout display system of the present invention, for  example, the presence or absence of abnormality in various processes (for example, process stop)”. 
	While Furukawa teaches status information of robots/carriers 4 and status information of machines with mounted sensors, and communication failures in the facilities, Furukawa –Nakane does not explicitly teach 
 	(ii) receive status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during communication control on each robot (this further status information (data on contact signal during communication) has been interpreted as communication failures/errors with the robots/vehicles or robotic assembly machines 14/parts mounter machines 14).
	However, Watts teaches a system comprising a controller configured to receive status information detected by a sensor mounted in each of the plurality of robots (see Fig. 1A robot 122 and robot 112; also, see Col 6 lines 54-67 “One example type of robotic device shown within robotic 55 fleet 100 is an autonomous guided vehicle (AGV) 112, which may be a relatively small, mobile device with wheels”; See Col 10 lines 2-4 “The robots may periodically send information to the central planning system indicating the status of their
Batteries”; also, see Fig. 3 the robots transmits sensor data/status information based on sensor mounted on the robots; also, see Col 10 lines 51-58), wherein the status information includes data on a contact signal during communication control on each robot (see Col 13 lines 48-67 “Robot 310 also measures the network strength of the communication network 340 relied upon by robot 310 and remote control system 320 for communication… The network strength may be measured based on network latency or a packet loss rate… Packet loss rate indicates the percentage of packets sent from a source (e.g., robot 310, remote control system 320) that are lost”, packet loss rate is status information data on a contact signal during communication control on each robot; also, see Col 14 lines 12-14 “measuring network strength at the robot further encourages an accurate measure of network strength”), wherein the controller is configured to calculate an incidence of abnormalities in a unit time according to the status information (packet loss rate is an incidence of abnormalities in an interval of time according to status information).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Furukawa –Nakane’s combination as taught above to include receive status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during communication control on each robot, wherein the controller is configured to calculate an incidence of (see Col 15 lines 39-67 “If the network strength falls below the network strength threshold for a tier of operations, several responses to the 
changed network strength can occur. First, as mentioned earlier, operations associated with the tier may be disabled due to low network strength. An alternative response to disabling operations may be to execute operations more
slowly. For example, for destination-based navigation control in tier 3, if the network strength drops below the network strength threshold of tier 3, then the response may be to impose a lower velocity limit on the robot due to the reduced
network strength. For another example, a robot arm may be controlled to move from one position to another position at a slower rate due to a reduced network strength… the network strength drops below the network strength threshold for tier 3, the robot may enter a failsafe mode”; also, see Col 16 lines 1-67 different changes or adjustments to the process operation of the robots are executed based on the status information).
	As per claim 5, Furukawa-Nakane-Watts teaches the cell controller according to claim 1, further comprising: Furukawa further teaches generating a warning output part configured to output a warning (see Col 2 lines 40-45 “…the alarm generating portion preferably generates an alarm in real time 
to notify an operator of a unit assembly line control system. Col 36 lines 28-31 “means for generating an alarm in real time for workers in an assembling line of said production control system”),
	wherein the number of abnormalities or the incidence of abnormalities indicates an abnormality status of the manufacturing machines for each of the  classified groups of the classified physical layout information (Also, see Fig. 3B the status of several machines 14 and 11; also, see Col 11 lines 4-12 “Results and error occurring states reported by the respective cells are centrally controlled by the line control system 3.  By displaying them on the graphic display 415, it is possible to grasp the whole situation of lines at a single location…; Also, see Fig. 3C shows abnormalities/operation rate of the manufacturing machines for each of the  classified groups A and B).
	Furukawa does not explicitly teach output a warning in response to the number of abnormalities or the incidence of abnormalities exceeding a predetermined threshold. 
 	However, Watts further teaches generating a warning output part configured to output a warning in response to the number of abnormalities or the incidence of abnormalities exceeding a predetermined threshold (see Fig. 5 a notification that tier 1 operations have been disables in response to reduced network strength/ the incidence of abnormalities/packet loss rate) exceeding a predetermined threshold; also, see Col 5 lines 2-19 “a user interface displays a notification/warning that the network strength has changed along with any capabilities that have been disabled or enabled due to the network strength change. In some embodiments, an audible indication, such as a buzzer or an alarm, may be provided to a human operator when the capability is disabled due to a decrease in network strength. In some embodiments, a user interface may display a notification warning the remote operator that the network strength is weakening and may cause an operation to become disabled in the near future…”; also, see Col 14 lines “As a result, each tier may be associated with a network strength threshold that indicates the minimum network strength required for a tier of operations to be enabled. Thus, if the network strength is below the network strength threshold for a tier of operations, then the corresponding tier of operations may be disabled due to low network strength”). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Furukawa-Nakane-Watts’s combination to include a warning output part configured to output a warning in response to the number of abnormalities or the incidence of abnormalities exceeding a predetermined threshold as taught by Watts in order to alert an operator of a current problem or future problem in the facilities and perform changes o adjustments to the system based on the warning (see Col 5 lines 12-19 “In this case, the user interface is providing a warning to the remote operator to pause or complete their operation before the weakened network strength disables the operation. In some embodiments, an audible indication, such as a buzzer or an alarm, may be provided to warn a human operator to pause or complete an operation before the operation is disabled due to a weakening network strength”). 
	As to claim 7, this claim is the apparatus claim corresponding to the apparatus claim 5 and is rejected for the same reasons mutatis mutandis.
	
Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (US 5237508) in view of Watts (US 9623562).
  	As per claim 2, Furukawa teaches a cell controller for controlling a plurality of manufacturing machines for manufacturing products (see Col 6 lines 34-36 … One cell controller is provided for plurality of facilities sets...; see Fig. 3A and Col 7 lines 1-39), wherein the manufacturing machines are disposed in a factory according to a manufacturing process of the products (see Fig. 3A the machines are disposed to perform a sequence of manufacturing processes, thus, they are placed in order or according to a manufacturing process of the products; also, see Fig. 6 and Col 12  lines 22-60 “…products are processed (manufactured, worked, etc.), through a plurality of processes…”), and the cell controller is connected so as to communicate with a host computer (see Fig. 3A line control system/host computer 3 connected to cell controller 2-1…; see Col 7 lines 11-12 “cell controllers are connected to a line control system 3 through a LAN”; also, see Col 7 lines 18-27”), 
the cell controller comprising:
 	a machine information reception part configured to receive (receiving alarms and status data indicates that the controller includes a machine information reception part)
 		(i) alarm information on the manufacturing machines see Col 1 lines 60-63 “…alarms from the facilities detected by the cell controller”; also, see Col 11 lines 4-5 “Results and error occurring states reported by the respective cells…”; also, see Col 23 lines 55-57 “the cell controller 2--2, for  example detects alarm information or communication failure (power source breakdown, etc.), from the facilities 1-2.), including a plurality of robots (see Fig. 3A the machines include robot/automatic unmanned mobile carriers 4),  
 		(ii) status information detected by a sensor see Col 3 lines 57-60 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the state of all facilities”; See Col 23 lines 46-49 “The phenomenon (2) is an increase in a wait time (standby time) in facilities. The cause of this may be a failure of the carrier…”; also, see Col 23 lines 53-65 “(2) Function of detecting failure in facilities and rescheduling (refer to FIG. 34). During the execution of a schedule, the cell controller 2--2, for example detects alarm information or communication failure (power source breakdown, etc…), from the facilities 1-2... If the cause cannot be identified after the analysis of the alarm information and failed communication”; Col 11 lines 4-5, Col 34 lines 7-27; also, see Col 37 lines 29-35), and
 	receive operation process information on operation processes performed by a plurality of the manufacturing machines in a manufacturing line of a manufacturing cell, (see Col 1 lines 53-60 “…according to the prepared execution schedule, controls the cell controllers, parts mounters, and transporting means”, the schedule suggest process information on processes performed by the manufacturing machines”; See Fig. 4A schedules are created in the host computer and sent to cell controller to execute each process in the mobile robots 4,  manufacturing machines 32, and each component of the facilities; also, see Col 7 lines 39-68 “As shown in the figure, the line control system 3 controls the cell controllers 2-1 to 2-N as a whole, prepares a weekly schedule, evaluates the weekly schedule, prepares a daily execution schedule, controls the automatic machines and mobile carriers (unmanned carriers), monitors line operating conditions, issues work instructions to cope with changing situations, etc. These functions can be displayed on a display unit.  In FIG. 3B, the daily execution schedule is displayed in response to an inquiry of the schedule, and it is possible to collectively monitor which product starts to be produced in which automatic machine at what time.  Line operating conditions are monitored and displayed as the details of line monitoring and operating conditions.  In monitoring the line, ICs1, ICs2, ICs3, AXs1, AXs2, RDs1, RDs2 denote monitored states of the parts mounters 14 shown in FIG. 2, which are arranged for the kinds of parts, respectively.  By observing the positions of the racks 11 displayed on the monitor at each of the parts mounters 14, it is possible to collectively monitor the present positions of the racks.  The details of operating conditions indicate in real time which automatic machine has processed which products in how many pieces so far…”; Fig. 3B shows the schedule/process information received and also display process information being actually performed in the manufacturing machines 14;  also, see Fig. 6 processes/process information and see Col 12 lines 41-68 “a plurality of products 1 to 7 shown in Table 1 are processed through a plurality of work processes (processes A, B, and C)/process information in this order as shown in FIG. 6. Each of the processes has two kinds of process conditions (preparations) For example, the process A processes the products 1 and 2 under the same process condition (A-1), but processes the products 2 and 3 under different process conditions (A-1 and A-2), respectively.  To process the product 3 after the product 2, the process conditions must be changed from one to another”; also, see Col 3 lines 57-60 “see Col 3 lines 57-60 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the state of all facilities”; also, see Col 23 lines 46-49, Col 11 lines 4-5, Col 34 lines 7-27; also, see Col 37 lines 29-35); 
	the plurality of manufacturing machines are classified into a plurality of groups (see Fig. 3C  the machines are classified as groups/lines A and B including machines IC1, AX1, and RD1 for line A and IC2, AX2, and IC3 machines names for line B) and configured to sequentially machine a workpiece (see Fig. 3A shows a manufacturing line with a plurality of machines configured to sequentially machine a workpiece/product; also, see Col 14 lines 16-21 “The method of the invention determines a product feeding sequence for sequentially processing a plurality of products through a plurality of processes each involving several kinds of process conditions that require a predetermined period of time when changed from one to another depending on the products”; also, see Col 25 lines 9-11 “In the prior art unmanned carrier controlling system of the facilities A to N and the unmanned carrier 10, and of FIG. 38A, products a, b, c, ... are processed in a 10 42 is a transport request generating means for providing sequence of FIG. 38B”; also, see Col 7 lines 1-37 the manufacturing lines is uses to sequentially produce a product; also, see Col 12 lines 1-61)
 		(1) under a respective command given to each of the plurality of the manufacturing machines, the command being generated by the cell controller based on a common production planning instruction from the host computer common to the plurality of the manufacturing machines within the manufacturing cell (see Fig. 3A shows a manufacturing line with a plurality of machines configured to sequentially machine a workpiece/product, the host 3 has  a common production planning/schedule for or common to all of the machines. The host sends the instructions to each machine via the cell controllers 2-1 which is in charge of controlling each of the plurality of machine in the respective line;  also, see Col 14 lines 16-21 “The method of the invention determines a product feeding sequence for sequentially processing a plurality of products through a plurality of processes each involving several kinds of process conditions that require a predetermined period of time when changed from one to another depending on the products”; also, see Col 25 lines 9-11 “In the prior art unmanned carrier controlling system of the facilities A to N and the unmanned carrier 10, and of FIG. 38A, products a, b, c, ... are processed in a 10 42 is a transport request generating means for providing sequence of FIG. 38B”; also, see Col 7 lines 1-37 the manufacturing lines is uses to sequentially produce a product, the command are given to each machines such as printers, mounters, carriers by the cell controller based on a schedule/  (common production planning instruction from the host computer) common/based on all of the plurality of machines), and
 (2) under a common environment (see Fig. 3A the workpiece/products are manufactured/assembled/machine sequentially under a common environment (same factory)) OR operation condition of a specific operation process within the common production planning instruction (This limitation is in the alternative and it is not necessary to provide rationale; However, Furukawa further teaches each product is machine/assembled sequentially under a common operation condition of a specific process within the production planning, (This has been interpreted as: each product is machine/assembled sequentially under a specific process within the production planning at each machine), Fig. 3A shows that the products undergoes trough different processes during the schedule machining/assembling processes. Fig. 3A shows mounting, insertion, and mounting, see Col 7 lines 1-39; also, see Col 13 lines2-4 “For example, “the process A processes the products 1 and 2 under the same process condition (A-1));
	a display part configured to display an abnormality status based on a history of the alarm information or status information on the manufacturing machines during manufacturing of the products, for each operation process of the operation process information received by the machine information reception part (see Figs 3B and 3C, 7A, 7B teach or suggest a display of status information during manufacturing of the products for each process  of the operation process information; also, see Col 7 lines 46-50 “In FIG. 3B, the daily execution schedule is displayed in response to an inquiry of the schedule, and it is possible to collectively monitor which product starts to be produced in which automatic machine at what time”; see Col 3 lines 56-67 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the states of all facilities. (24)   It is preferable that the line control system comprises a logging file for storing operation results/states collected in real time, and the contents of the logging file can be reproduced on a monitor screen later.  (25)   It is preferable that the line control system manages the progress of products to be processed, and displays the location of a product on a graphic screen upon inputting the name of the product”; Also, see Col 7 lines 61 “Line operating conditions are monitored and displayed as the details of line monitoring and operating conditions.  In monitoring the line, ICs1, ICs2, ICs3, AXs1, AXs2, RDs1, RDs2 denote monitored states of the parts mounters 14 shown in FIG. 2, which are arranged for the kinds of parts, respectively. Also, see Fig. 3B the status of several machines 14 and 11; also, see Col 11 lines 4-12 “Results and error occurring states reported by the respective cells are centrally controlled by the line control system 3.  By displaying them on the graphic display 415, it is possible to grasp the whole situation of lines at a single location…”; also, see Col 11 lines 15-17),
	wherein the status information includes data on a contact signal during communication control also, see “during the execution of a schedule, the cell controller 2--2, for example detects alarm information or communication failure (power source breakdown, etc.), from the facilities 1-2... If the cause cannot be identified after the analysis of the alarm information and failed communication”) and 
see Fig. 33 increase in the number of errors based on detected abnormalities during the schedule process; this, suggests that the number of errors is determined during the schedule time; also, see Col 34 lines 14-15 “cell controllers can monitor the production conditions, errors”; also, see also, see Fig. 3C displaying abnormality status/operation rate for each of the classified groups of Lines A and B).
 	While Furukawa teaches status information of robots/carriers 4 and status information of machines with mounted sensors, and communication failures in the facilities, it does not explicitly teach 
 	(ii) status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during communication control on each robot of the manufacturing machines within the classified groups (this further status information (data on contact signal during communication) has been interpreted as communication failures/errors with the robots/vehicles).
	However, Watts teaches a system comprising a controller configured to receive status information detected by a sensor mounted in each of the plurality of robots (see Fig. 1A robot 122 and robot 112; also, see Col 6 lines 54-67 “One example type of robotic device shown within robotic 55 fleet 100 is an autonomous guided vehicle (AGV) 112, which may be a relatively small, mobile device with wheels”; See Col 10 lines 2-4 “The robots may periodically send information to the central planning system indicating the status of their
Batteries”; also, see Fig. 3 the robots transmits sensor data/status information based on sensor mounted on the robots; also, see Col 10 lines 51-58), wherein the status information includes data on a contact signal during communication control on each robot (see Col 13 lines 48-67 “Robot 310 also measures the network strength of the communication network 340 relied upon by robot 310 and remote control system 320 for communication… The network strength may be measured based on network latency or a packet loss rate… Packet loss rate indicates the percentage of packets sent from a source (e.g., robot 310, remote control system 320) that are lost”, packet loss rate is status information data on a contact signal during communication control on each robot; also, see Col 14 lines 12-14 “measuring network strength at the robot further encourages an accurate measure of network strength”), wherein the controller is configured to calculate an incidence of abnormalities in a unit time according to the status information (packet loss rate is an incidence of abnormalities in an interval of time according to status information).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Furukawa’s invention  as taught above to include receive status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during communication control on each robot of the manufacturing machines within the classified groups, wherein the (see Col 15 lines 39-67 “If the network strength falls below the network strength threshold for a tier of operations, several responses to the changed network strength can occur. First, as mentioned earlier, operations associated with the tier may be disabled due to low network strength. An alternative response to disabling operations may be to execute operations more slowly. For example, for destination-based navigation control in tier 3, if the network strength drops below the network strength threshold of tier 3, then the response may be to impose a lower velocity limit on the robot due to the reduced network strength. For another example, a robot arm may be controlled to move from one position to another position at a slower rate due to a reduced network strength… the network strength drops below the network strength threshold for tier 3, the robot may enter a failsafe mode”; also, see Col 16 lines 1-67 different changes or adjustments to the process operation of the robots are executed based on the status information).

	As per claim 4, Furukawa teaches a cell controller for controlling a plurality of manufacturing machines for manufacturing products (see Col 6 lines 34-36 … One cell controller is provided for plurality of facilities sets...; see Fig. 3A and Col 7 lines 1-39), wherein the manufacturing machines are disposed in a factory according to a manufacturing process of the products (see Fig. 3A the machines are disposed to perform a sequence of manufacturing processes, thus, they are placed in order or according to a manufacturing process of the products; also, see Fig. 6 and Col 12  lines 22-60 “…products are processed (manufactured, worked, etc.), through a plurality of processes…”), and the cell controller is connected so as to communicate with a host computer (see Fig. 3A line control system/host computer 3 connected to cell controller 2-1…; see Col 7 lines 11-12 “cell controllers are connected to a line control system 3 through a LAN”; also, see Col 7 lines 18-27”), 
 	the cell controller comprising:
		a machine information reception part configured to receive (receiving alarms and status data indicates that the controller includes a machine information reception part)
 			(i) alarm information on the manufacturing machines see Col 1 lines 60-63 “…alarms from the facilities detected by the cell controller”; also, see Col 11 lines 4-5 “Results and error occurring states reported by the respective cells…”; also, see Col 23 lines 55-57 “the cell controller 2--2, for  example detects alarm information or communication failure (power source breakdown, etc.), from the facilities 1-2.), including a plurality of robots (see Fig. 3A the machines include robot/automatic unmanned mobile carriers 4),  
			(ii) status information detected by a sensor see Col 3 lines 57-60 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the state of all facilities”; See Col 23 lines 46-49 “The phenomenon (2) is an increase in a wait time (standby time) in facilities. The cause of this may be a failure of the carrier…”; also, see Col lines 53-65 “(2) Function of detecting failure in facilities and rescheduling (refer to FIG. 34). During the execution of a schedule, the cell controller 2--2, for example detects alarm information or communication failure (power source breakdown, etc…), from the facilities 1-2... If the cause cannot be identified after the analysis of the alarm information and failed communication”; Col 11 lines 4-5, Col 34 lines 7-27; also, see Col 37 lines 29-35), and
	an operation process-information setting part configured to set operation process information on operation processes performed by a plurality of the manufacturing machines in a manufacturing line of a manufacturing cell (see Col 1 lines 53-60 “…according to the prepared execution schedule, controls the cell controllers, parts mounters, and transporting means”, the schedule suggest process information on processes performed by the manufacturing machines”; See Fig. 4A schedules are created in the host computer and sent to cell controller to execute each process in the mobile robots 4,  manufacturing machines 32, and each component of the facilities; also, see Col 7 lines 39-68 “As shown in the figure, the line control system 3 controls the cell controllers 2-1 to 2-N as a whole, prepares a weekly schedule, evaluates the weekly schedule, prepares a daily execution schedule, controls the automatic machines and mobile carriers (unmanned carriers), monitors line operating conditions, issues work instructions to cope with changing situations, etc. These functions can be displayed on a display unit.  In FIG. 3B, the daily  execution schedule is displayed in response to an inquiry of the schedule, and it is possible to collectively monitor which product starts to be produced in which automatic machine at what time.  Line operating conditions are monitored and displayed as the details of line monitoring and operating conditions.  In monitoring the line, ICs1, ICs2, ICs3, AXs1, AXs2, RDs1, RDs2 denote monitored states of the parts mounters 14 shown in FIG. 2, which are arranged for the kinds of parts, respectively.  By observing the positions of the racks 11 displayed on the monitor at each of the parts mounters 14, it is possible to collectively monitor the present positions of the racks.  The details of operating conditions indicate in real time which automatic machine has processed which products in how many pieces so far…”; Fig. 3B shows the schedule/process information received and also display process information being actually performed in the manufacturing machines 14;  also, see Fig. 6 processes/process information and see Col 12 lines 41-68 “a plurality of products 1 to 7 shown in Table 1 are processed through a plurality of work processes (processes A, B, and C)/process information in this order as shown in FIG. 6. Each of the processes has two kinds of process conditions (preparations) For example, the process A processes the products 1 and 2 under the same process condition (A-1), but processes the products 2 and 3 under different process conditions (A-1 and A-2), respectively.  To process the product 3 after the product 2, the process conditions must be changed from one to another”);
	 	the plurality of manufacturing machines are classified into a plurality of groups (see Fig. 3C  the machines are classified as groups/lines A and B including machines IC1, AX1, and RD1 for line A and IC2, AX2, and IC3 machines names for line B) and configured to sequentially machine a workpiece (see Fig. 3A shows a manufacturing line with a plurality of machines configured to sequentially machine a workpiece/product; also, see Col 14 lines 16-21 “The method of the invention determines a product feeding sequence for sequentially processing a plurality of products through a plurality of processes each involving several kinds of process conditions that require a predetermined period of time when changed from one to another depending on the products”; also, see Col 25 lines 9-11 “In the prior art unmanned carrier controlling system of the facilities A to N and the unmanned carrier 10, and of FIG. 38A, products a, b, c, ... are processed in a 10 42 is a transport request generating means for providing sequence of FIG. 38B”; also, see Col 7 lines 1-37 the manufacturing lines is uses to sequentially produce a product; also, see Col 12 lines 1-61)
 		 	(1) under a respective command given to each of the plurality of the manufacturing machines, the command being generated by the cell controller based on a common production planning instruction from the host computer common to the plurality of the manufacturing machines within the manufacturing cell (see Fig. 3A shows a manufacturing line with a plurality of machines configured to sequentially machine a workpiece/product, the host 3 has  a common production planning/schedule for or common to all of the machines. The host sends the instructions to each machine via the cell controllers 2-1 which is in charge of controlling each of the plurality of machine in the respective line;  also, see Col 14 lines 16-21 “The method of the invention determines a product feeding sequence for sequentially processing a plurality of products through a plurality of processes each involving several kinds of process conditions that require a predetermined period of time when changed from one to another depending on the products”; also, see Col 25 lines 9-11 “In the prior art unmanned carrier controlling system of the facilities A to N and the unmanned carrier 10, and of FIG. 38A, products a, b, c, ... are processed in a 10 42 is a transport request generating means for providing sequence of FIG. 38B”; also, see Col 7 lines 1-37 the manufacturing lines is uses to sequentially produce a product, the command are given to each machines such as printers, mounters, carriers by the cell controller based on a schedule/  (common production planning instruction from the host computer) common/based on all of the plurality of machines), and
		 	(2) under a common environment (see Fig. 3A the workpiece/products are manufactured/assembled/machine sequentially under a common environment (same factory)) OR operation condition of a specific operation process within the common production planning instruction (This limitation is in the alternative and it is not necessary to provide rationale; However, Furukawa further teaches each product is machine/assembled sequentially under a common operation condition of a specific process within the production planning, (This has been interpreted as: each product is machine/assembled sequentially under a specific process within the production planning at each machine), Fig. 3A shows that the products undergoes trough different processes during the schedule machining/assembling processes. Fig. 3A shows mounting, insertion, and mounting, see Col 7 lines 1-39; also, see Col 13 lines2-4 “For example, “the process A processes the products 1 and 2 under the same process condition (A-1)); and
(see Figs 3B and 3C, 7A, 7B teach or suggest a display of status information during manufacturing of the products for each process  of the operation process information; also, see Col 7 lines 46-50 “In FIG. 3B, the daily execution schedule is displayed in response to an inquiry of the schedule, and it is possible to collectively monitor which product starts to be produced in which automatic machine at what time”; see Col 3 lines 56-67 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the states of all facilities. (24)   It is preferable that the line control system comprises a logging file for storing operation results/states collected in real time, and the contents of the logging file can be reproduced on a monitor screen later.  (25)   It is preferable that the line control system manages the progress of products to be processed, and displays the location of a product on a graphic screen upon inputting the name of the product”; Also, see Col 7 lines 61 “Line operating conditions are monitored and displayed as the details of line monitoring and operating conditions.  In monitoring the line, ICs1, ICs2, ICs3, AXs1, AXs2, RDs1, RDs2 denote monitored states of the parts mounters 14 shown in FIG. 2, which are arranged for the kinds of parts, respectively. Also, see Fig. 3B the status of several machines 14 and 11; also, see Col 11 lines 4-12 “Results and error occurring states reported by the respective cells are centrally controlled by the line control system 3.  By displaying them on the graphic display 415, it is possible to grasp the whole situation of lines at a single location…”; also, see Col 11 lines 15-17),
 	wherein the status information includes data on a contact signal during communication control also, see Col 23 lines 53-65 “…during the execution of a schedule, the cell controller 2--2, for example detects alarm information or communication failure (power source breakdown, etc.), from the facilities 1-2... If the cause cannot be identified after the analysis of the alarm information and failed communication”) and 
	wherein the cell controller is configured to calculate a number or an incidence of abnormalities in a unit time for each of the classified groups according to the status information (see Fig. 33 increase in the number of errors based on detected abnormalities during the schedule process; this, suggests that the number of errors is determined during the schedule time; also, see Col 34 lines 14-15 “cell controllers can monitor the production conditions, errors”; also, see also, see Fig. 3C displaying abnormality status/operation rate for each of the classified groups of Lines A and B).
 	While Furukawa teaches status information of robots/carriers 4 and status information of machines with mounted sensors, and communication failures in the facilities, it does not explicitly teach 
 	(ii) status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during (this further status information (data on contact signal during communication) has been interpreted as communication failures/errors with the robots/vehicles).
	However, Watts teaches a system comprising a controller configured to receive status information detected by a sensor mounted in each of the plurality of robots (see Fig. 1A robot 122 and robot 112; also, see Col 6 lines 54-67 “One example type of robotic device shown within robotic 55 fleet 100 is an autonomous guided vehicle (AGV) 112, which may be a relatively small, mobile device with wheels”; See Col 10 lines 2-4 “The robots may periodically send information to the central planning system indicating the status of their
Batteries”; also, see Fig. 3 the robots transmits sensor data/status information based on sensor mounted on the robots; also, see Col 10 lines 51-58,  ), wherein the status information includes data on a contact signal during communication control on each robot (see Col 13 lines 48-67 “Robot 310 also measures the network strength of the communication network 340 relied upon by robot 310 and
remote control system 320 for communication… The network strength may be measured based on network latency or a packet loss rate… Packet loss rate indicates the percentage of packets sent from a source (e.g., robot 310,
remote control system 320) that are lost”, packet loss rate is status information data on a contact signal during communication control on each robot; also, see Col 14 lines 12-14 “measuring network strength at the robot further encourages an accurate measure of network strength”), wherein the controller is configured to calculate an incidence of abnormalities in a unit time according to the status information (packet loss rate is an incidence of abnormalities in an interval of time according to status information).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Furukawa’s invention  as taught above to include receive status information detected by a sensor mounted in each of the plurality of robots, wherein the status information includes data on a contact signal during communication control on each robot of the manufacturing machines within the classified groups, wherein the controller is configured to calculate an incidence of abnormalities in a unit time according to the status information as taught by Watts in order to change or adjust the operation of the robotic devices based on the detected status information (see Col 15 lines 39-67 “If the network strength falls below the network strength threshold for a tier of operations, several responses to the changed network strength can occur. First, as mentioned earlier, operations associated with the tier may be disabled due to low network strength. An alternative response to disabling operations may be to execute operations more slowly. For example, for destination-based navigation control in tier 3, if the network strength drops below the network strength threshold of tier 3, then the response may be to impose a lower velocity limit on the robot due to the reduced network strength. For another example, a robot arm may be controlled to move from one position to another position at a slower rate due to a reduced network strength… the network strength drops below the network strength threshold for tier 3, the robot may enter a failsafe mode”; also, see Col 16 lines 1-67 different changes or adjustments to the process operation of the robots are executed based on the status information).  	
  	As per claim 6, Furukawa-Watts teaches the cell controller according to claim 2, further comprising: Furukawa further teaches generating a warning output part configured to output a warning (see Col 2 lines 40-45 “…the alarm generating portion preferably generates an alarm in real time 
to notify an operator of a unit assembly line control system. Col 36 lines 28-31 “means for generating an alarm in real time for workers in an assembling line of said production control system”),
	wherein the number of abnormalities or the incidence of abnormalities indicates an abnormality status of the manufacturing machines for each operation process included in the operation process information (see Fig. 33 increase in the number of errors based on detected abnormalities during the schedule process; this, suggests that the number of errors is determined during the schedule time; also, see Col 34 lines 14-15 “cell controllers can monitor the production conditions, errors”; see Figs 3B and 3C, 7A, 7B teach or suggest a display of status information during manufacturing of the products for each process  of the operation process information; also, see Col 7 lines 46-50 “In FIG. 3B, the daily execution schedule is displayed in response to an inquiry of the schedule, and it is possible to collectively monitor which product starts to be produced in which automatic machine at what time”; see Col 3 lines 56-67 “It is preferable that the line control system collects the state of each set of facilities through the corresponding cell controller, and informs each cell controller of the states of all facilities. (24)   It is preferable that the line control system comprises a logging file for storing operation results/states collected in real time, and the contents of the logging file can be reproduced on a monitor screen later.  (25)   It is preferable that the line control system manages the progress of products to be processed, and displays the location of a product on a graphic screen upon inputting the name of the product”; Also, see Col 7 lines 61 “Line operating conditions are monitored and displayed as the details of line monitoring and operating conditions.  In monitoring the line, ICs1, ICs2, ICs3, AXs1, AXs2, RDs1, RDs2 denote monitored states of the parts mounters 14 shown in FIG. 2, which are arranged for the kinds of parts, respectively. Also, see Fig. 3B the status of several machines 14 and 11; also, see Col 11 lines 4-12 “Results and error occurring states reported by the respective cells are centrally controlled by the line control system 3.  By displaying them on the graphic display 415, it is possible to grasp the whole situation of lines at a single location…”; also, see Col 11 lines 15-17).
	Furukawa does not explicitly teach output a warning in response to the number of abnormalities or the incidence of abnormalities exceeding a predetermined threshold. 
 	However, Watts further teaches generating a warning output part configured to output a warning in response to the number of abnormalities or the incidence of abnormalities exceeding a predetermined threshold (see Fig. 5 a notification that tier 1 operations have been disables in response to reduced network strength/ the incidence of abnormalities/packet loss rate) exceeding a predetermined threshold; also, see Col 5 lines 2-19 “a user interface displays a notification/warning that the network strength has changed along with any capabilities that have been disabled or
enabled due to the network strength change. In some embodiments, an audible indication, such as a buzzer or an alarm, may be provided to a human operator when the capability is disabled due to a decrease in network strength. In some embodiments, a user interface may display a notification warning the remote operator that the network strength is weakening and may cause an operation to
become disabled in the near future…”). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Furukawa-Nakane-Watts’s combination to include a warning output part configured to output a warning in response to the number of abnormalities or the incidence of abnormalities exceeding a predetermined threshold as taught by Watts in order to alert an operator of a current problem or future problem in the facilities and perform changes o adjustments to the system based on the warning (see Col 5 lines 12-19 “In this case, the user interface is providing a warning to the remote operator to pause or complete their operation before the weakened network strength disables the operation. In some embodiments, an audible indication, such as a buzzer or an alarm, may be provided to warn a human operator to pause or complete an operation before the operation is disabled due to a weakening network strength”). 
 	As to claim 8, this claim is the apparatus claim corresponding to the apparatus claim 6 and is rejected for the same reasons mutatis mutandis.
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	The reference Kamio (JP 2016143784) discloses a system comprising a classifying part receiving an ID code representing a position of a machine within a factory with respect to other machines and classifies the machine in groups based on the ID codes and displays the machine groups in a screen. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117